EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom Cowan on 5 May 2022.

The application has been amended as follows: 

	Claims 1 and 18 have been rewritten as they appear on the next page.

1.	An intravascular catheter [[with fluoroscopically visible indicium of rotational orientation,]] comprising:
	an elongate flexible tubular body, having a proximal end, a distal end and a tubular side wall defining at least one lumen extending there through;
	first, second and third opposing pairs of radiopaque rings in the side wall, spaced axially apart from each other;
	wherein a first transverse axis extending through the first pair of rings is rotationally offset within the range of from about 10° to about 60° from a second transverse axis extending through the second pair of rings, and the second transverse axis is rotationally offset within the range of from about 10° to about 60° from a third transverse axis extending through the third pair of rings, further comprising an aperture in the side wall through each ring, wherein the aperture is formed within an eyelet axially separated from an adjacent eyelet by a hinge portion, and wherein an aperture comprises a minor axis and a transverse major axis having a length of at least about 150% of the length of the minor axis.

18.	An intravascular catheter as in Claim 16, wherein portions comprising the plurality of apertures [[portions]] and intervening hinge portions are a unitary body laser cut from a tube.

The following is an examiner’s statement of reasons for allowance:
The foregoing revisions of Claims 1 and 18 are made to affect minor typographical and stylistic changes to the claims.
The Reply filed 26 April 2022 obviated the several objections to the Drawings and Specification, including the Abstract.  The amendments to the claims also removed the bases for rejection of the claims under sec. 112(b), double patenting, and secs. 102 and 103.
The prior art, taken both alone and in permissible combination, fails to disclose or fairly suggest the combination of features presented in original Claims 9, 18, and 20, now presented as independent Claims 1, 5, and 23.  The closest prior art, Manouchehr and Scheinblum, do not disclose (1) an aperture comprising a minor axis and a transverse major axis having a length of at least about 150% of the length of the minor axis, or (2) that the aperture portions and intervening hinge portions are a unitary body laser cut from a tube.  The balance of the record evidence does not make up for the deficiencies of Manouchehr and/or Scheinblum with respect to the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783